Citation Nr: 1428396	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  09-32 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for asthma, to include as due to exposure to asbestos during active service.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) or schizoaffective disorder.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1977 to July 1980.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that when a veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Therefore, the Board has recharacterized the issue of entitlement to service connection for PTSD and schizoaffective disorder as entitlement to service connection for an acquired psychiatric disorder, to include PTSD or schizoaffective disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Additionally, in October 2013 the Veteran's representative requested the Board not issue a final decision until the representative had "a sufficient amount of time" to obtain the Veteran's claims file.  The record reflects the representative was provided with a copy of the Veteran's claims file by the RO in February 2014.  The VA has not received any communication from the Veteran's representative since the claims file was provided.  Additionally, the representative did not request a specific time period for the case to remain held open.  Therefore, the Board finds the nearly four months since the claims file was provided to the Veteran's representative constitutes "sufficient time" and appellate consideration may proceed.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The issue of service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran did not have an asthma disability at any point during the period on appeal.


CONCLUSION OF LAW

The criteria for service connection for asthma have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for asthma.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131. "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In written statements submitted throughout the period on appeal, the Veteran has asserted his asthma is due to exposure to asbestos, jet fuel, or "mucking tanks" during his period of active service.  However, the evidence does not establish the Veteran had any diagnosis or symptoms of asthma at any point during the period on appeal.

Service treatment records were reviewed, and reflect the Veteran did not seek treatment for, or make any complaint of, any symptoms associated with asthma during his active service.  The Veteran did seek treatment for a few conditions during service, including recurrent chest pain.  However, he did not report experiencing any shortness of breath associated with this chest pain.  Moreover, in a March 1980 Report of Medical History completed shortly before his separation from active service, the Veteran himself specifically denied experiencing any asthma or shortness of breath during his service.  His lungs and chest were noted to be in normal condition at his separation examination conducted that same month.  Therefore, service treatment records do not establish the Veteran developed asthma during his active service.

Post-service medical records also do not reflect the Veteran developed asthma at any point after his active service.  Asthma was not included on any of the numerous lists of the Veteran's previous medical history.  Although he continued to seek medical treatment for recurrent chest pain, he did not report experiencing any shortness of breath in relation to this pain.  Instead, he specifically denied experiencing any shortness of breath on several occasions.  In November 2001, a treating medical professional noted his breathing was "effortless."  Therefore, the medical evidence does not establish the Veteran developed an asthma disability at any point during the period on appeal.

The Board has considered the Veteran's statements that he was exposed to toxins during active service, including jet fuel and asbestos.  However, exposure to any toxins alone is not sufficient.  Instead, the evidence must establish any in-service exposure to toxins caused a current disability.  As discussed, in this case the evidence does not establish the Veteran developed an asthma disability.

Because there is no current asthma disability upon which benefits could be granted, the Veteran's claim for service connection is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in April 2008, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above prior to the initial RO determination.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and post-service VA treatment records have been obtained.  The Veteran did not indicate he received any private treatment for his asthma.  Instead, all identified private treatment records were related to his psychiatric treatment.  

The Board recognizes that in a July 2010 written statement the Veteran stated he currently receives social security disability benefits for his schizoaffective disorder and depression.  These records have not yet been obtained by the VA.  However, the Board finds the referenced social security records relating to his psychiatric disorders are not even potentially relevant to his claim for VA benefits for asthma.  See 38 U.S.C. § 5103A(a)(2) ("Secretary is not required to provide assistance to a veteran under this section if no reasonable possibility exists that such assistance would aid in substantiating the claim."); Golz v. Shinkseki, 590 F. 3d 1317, 1321 (Fed. Cir. 2010) (Holding that not all social security disability records must be sought, only those that are relevant to the veteran's claim.  Concluding otherwise would render the word "relevant" superfluous).  Accordingly, the Veteran was not prejudiced in his appeal regarding asthma by any failure to associate the social security records with the claims file.

The Board also acknowledges the Veteran was not provided with an examination regarding his asthma.  VA medical examinations must be provided when there is competent evidence of a current disability, evidence establishing an in-service injury or event, and any indication that the disability may be related to the in-service event.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, as discussed above, the evidence fails to establish the Veteran currently has any asthma disability.  Accordingly, a VA examination regarding this appeal was not required.

Finally, the Board finds that no hearing before the Board was required in this case.  The Veteran initially requested a hearing before the Board on his August 2009 substantive appeal.  Such a hearing was scheduled no less than five times due to the Veteran's repeated requests for rescheduling.  Then, in a November 2013 written statement the Veteran unequivocally withdrew his request for a hearing before the Board.  38 C.F.R. § 20.704(e).   Therefore, in accordance with his request, no hearing was provided.  

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

Service connection for asthma is denied.


REMAND

The Veteran is also seeking service connection for an acquired psychiatric disorder, to include PTSD or schizoaffective disorder.  However, remand for further development regarding this issue is required.

First, the Veteran has indicated he currently receives social security disability benefits for his psychiatric disorder, including schizoaffective disorder.  Because these potentially relevant records held by another federal agency have not yet been obtained by the VA, remand is required.

Second, the Veteran has described that sometime in 1978 or 1979 his ship, the U.S.S. Caloosahatchee, rolled to a steep angle during a storm, and as a result all life rafts were released and sunk.  It does not appear the RO has attempted to verify the occurrence of the event described by the Veteran.  Accordingly, upon remand the RO should request a review of the ship logs from the U.S.S. Caloosahatchee to confirm if the described event occurred.

In addition to alleging he was hospitalized immediately after separation from Walter Reed Army Hospital (unsuccessful attempts have been made to get these records), he also states that he was hospitalized at the VA in Washington, D.C., immediately after he left Walter Reed.  Attempts should be made to get these records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any records from the Social Security Administration (SSA), to include any award of disability benefits and any underlying records used in reaching the determination.  All efforts to obtain SSA records should be fully documented, and a negative response must be provided if records are not available.

2.  Request any available ship log for the U.S.S. Caloosahatchee relating to a steep roll to the port side occurring in 1978 or 1979.  All efforts to obtain these records should be fully documented, and a negative response must be provided if records are not available.

3.  Request that the VAMC in Washington, D.C., or the Records Management Center search archived paper records for any treatment or hospitalization the Veteran received in 1980 or 1981.  If the records are not located, inform the Veteran of that fact.

4.  If and only if the above stressor event is verified, then schedule the Veteran for an examination to evaluate the etiology of his current psychiatric disorder.  The examiner should be provided with the Veteran's claims file, and a complete rationale should be provided for any opinion expressed.  All required testing and evaluation should be completed.

Consistent with the factual and medical history, including his post-service diagnosis of bipolar disorder, PTSD, and schizophrenia, the examiner should answer the following questions:
	
a)  Does the Veteran have a current psychiatric disorder, to include PTSD or schizoaffective disorder?  Specifically identify each disorder.	

b)  For each disorder identified, is it as likely as not (50 percent or greater) that the Veteran's current psychiatric disorder began during, or was otherwise caused by, his active service, to include any verified in-service stressor?

5.  After completing the foregoing, readjudicate the appeal in light of all the additional evidence added to the record.  If the claim remains denied, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


